
	
		III
		112th CONGRESS
		1st Session
		S. RES. 23
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mr. Inhofe (for himself
			 and Mr. McCain) submitted the following
			 resolution; which was referred to the Committee on Rules and
			 Administration
		
		RESOLUTION
		To prohibit unauthorized
		  earmarks.
	
	
		1.Prohibition on unauthorized
			 earmarks
			(a)In
			 generalIt shall not be in order to consider a bill, joint
			 resolution, conference report, or amendment that provides an earmark.
			(b)Supermajority
				(1)WaiverThe
			 provisions of subsection (a) may be waived or suspended in the Senate only by
			 the affirmative vote of three-fourths of the Members, duly chosen and
			 sworn.
				(2)AppealAppeals
			 in the Senate from the decisions of the Chair relating to any provision of this
			 section shall be limited to 1 hour, to be equally divided between, and
			 controlled by, the appellant and the manager of the measure. An affirmative
			 vote of three-fourths of the Members of the Senate, duly chosen and sworn,
			 shall be required to sustain an appeal of the ruling of the Chair on a point of
			 order raised under this section.
				(c)Earmark
			 definedIn this resolution, the term earmark means a
			 provision or report language included primarily at the request of a Senator or
			 Member of the House of Representatives providing or recommending a specific
			 amount of discretionary budget authority, credit authority, or other spending
			 authority for a contract, loan, loan guarantee, grant, loan authority, or other
			 expenditure with or to an entity, or targeted to a specific State, locality, or
			 congressional district unless the provision or language—
				(1)is specifically
			 authorized by an appropriate congressional authorizing committee of
			 jurisdiction;
				(2)meets funding
			 eligibility criteria established by an appropriate congressional authorizing
			 committee of jurisdiction by statute; or
				(3)is awarded
			 through a statutory or administrative formula-driven or competitive award
			 process.
				
